Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 11/16/2021.

The application has been amended as follows: 

Claims 3 and 18 have been amended as follows.

(10), comprising: 
a first corona plasma cell (11) which includes a first polarized electrode (12), and a first ground electrode (13) [[,]] arranged opposite the first polarized electrode (12) [[,]]; and 
a second corona plasma cell (21) which includes a second polarized electrode (22), and a second ground electrode (23) [[,]] arranged opposite the second polarized electrode (22), 
wherein each of said first polarized electrode (12) and said second polarized electrode (22) are needle-shaped, and
wherein each of said first [[a]] ground electrode (13) and said second ground electrode (23) comprise
a cylinder (14) having a height and a diameter that is at least 3 or 5 times the 6Docket No. 7255-0037 Appln. No. 16/657,223height, and which is centered on the polarized electrode (12), the polarized electrode (12) not entering the cylinder (14), and 
a porous film (15) extending along a plane perpendicular to the polarized electrode (12), said porous film being formed as a wire mesh, being arranged on a side opposite the cylinder (14) relative to the polarized electrode (12), and having a surface allowing passage of air with pores having a size ranging from 0.1 mm to 500 mm, 
and wherein the first corona plasma cell (11) and the second corona plasma cell (21) are arranged symmetrically in an inverted configuration with the first polarized electrode (12) and the second polarized electrode (22) being made integral corresponding to a single needle with two tips simultaneously forming the two polarized electrodes (12, 22), said single needle being supported by and connected to a conductive support.

18. (currently amended) A plasma air cleaning device, comprising: 
-i at least one source of electrical power; 


said configured to allow 
 }- at least one fan or turbine for overpressurizing the air to ensure 
 wherein the corona plasma dual element as defined in claim [[1]] 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 9/8/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches a corona plasma dual element comprising the specific elements and the special arrangement of each element as cited in the amended claim 3. Therefore, claims 3-5, 7-9, 12-13, 16, and 18-21 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795